 

Yoknapatawpha Arts Council
P.O, Box 544, Oxford MS 38655
(662) 236-6429

 

 

Home Event Spaces Calendar Programs Events Support the Arts!

2020 Art-er Limits - Friday & Saturday

 

$15.00 each

 

 

 

Choose Your Day Friday”.

Please consider contributing a dollar to offset YAC's credit card processing fees | Yes (+ $1.00)

Price with options: $16.00
88 items in stock

.
| 1 Yj} Add to cart |

Festival Schedule

 

Friday, August 7, 2020 7 pm
Powerhouse Community Arts Center

 
Theatre OxfofdqnesentcompleeeHiNay ot THeMedtabiideedjiled: 02/02/21 2 of 2 PagelD #: 1432
Spillit - Audience Participation Storytelling event
Includes complimentary beverage sponsored by Cathead (non-alcoholic option available)

Saturday, August 8, 2020 7 pm

Powerhouse Community Arts Center

Theatre Oxford presents Complete History of Theatre (abridged)....

Kinetic Etchings Dance Project

Includes complimentary beverage sponsored by Cathead (non-alccholic option available)

Oxford Square 9 pm
Project(ion) - Projection Art Showcase
Free

Sunday, August 9, 2020 6pm

Old Armory Pavilion

Summer Sunset Concert Series featuring the Jett Powers Incident
Free

OFF to the Drive In
Art-er Limits ticket holders will receive discount codes to Oxford Film Festival drive in movies. Codes will be included in

purchase.

Due to Covid-19 social distancing guidelines will be in place. Indoor events will have limited attendance with an online vi
https: //www.facebook.com/yoknapatawphaartscouncil

Tickets:

Friday & Saturday $12/$15 member/non-member
YAC members check your email for a coupon code to receive your member discount!

To buy tickets for more than one day, add the first ticket to your cart, and click continue shopping to add another day.

Festival Sponsored By:

 

mississippi arts commission

 
